OPINION
MORRISON, Presiding Judge.
This is an extradition proceeding. The warrant of the Governor of Texas was introduced which recited appellant was charged with the offense of robbery as shown by application, information, affidavit and allied papers. The warrant is regular on its face and is sufficient for extradition. Ex parte Escarrega, 388 S.W.2d 192. See Article 51.13, Vernon’s Ann.C.C.P., Note 8, and the cases collated.
The district judge did not err in ordering appellant to be delivered to the agent of the State of Florida for extradition.
The judgment of the trial court is affirmed.